UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. DATA STORAGE CORPORATION (Exact name of registrant as specified in charter) NEVADA 333-148167 98-0530147 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 401 Franklin Avenue Garden City, N.Y.11530 (Address of principal Executive offices) (212) 564-4922 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer,”“accelerated filer” and “smaller reportingcompany” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated FileroNon-Accelerated Filero(Do not check if smaller reporting company)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As ofMay16, 2011 21,501,111 shares of common stock, 0.001 par value were issued and outstanding. DATA STORAGE CORPORATION FORM 10-Q March 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Page Consolidated Balance Sheets as ofMarch 31, 2011 (unaudited) and December 31, 2010 2 Consolidated Statements of Operations for the Three months ended March 31, 2011 and 2010 (unaudited) 3 Consolidated Statements of Cash Flows for the Three months ended March 31, 2011 and 2010 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4.
